Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant's communication of 8/2/2019. Currently claims 2-13 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 5-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Samson (U.S. 5,702,373).

Samson discloses a catheter (as in figures 1-13b) having a distal end and a proximal end, comprising (as in figure 3 for example): a polymeric inner liner (214) having a substantially cylindrical distal section (near 212), a substantially cylindrical proximal section (near 210), and a frusto-conical intermediate section between the distal section and the proximal section (area between 210 and 212 as in figure 3 for example), wherein the inner liner defines a lumen (interior of 214); a torque transfer layer (206) .

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was 



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4, 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samson (U.S. 5,702,373) in view of Pepin et al. (U.S. 5,531,721)

Samson discloses the claimed invention except for the preset curvature shaped distal end in a plane including a central longitudinal axis of the introducer catheter. Pepin teaches that it is known to use a preset curvature shaped distal end in a plane including a central longitudinal axis of the introducer catheter as set forth in figure 1 and paragraphs at column 5 lines 48-65 to provide a means to traverse and navigate tortuous passageways in the target region of a patient. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Samson with a preset curvature shaped distal end as taught by Pepin, since such a modification would provide the system with the fixed preset curvature shaped distal end for providing a means to traverse and navigate tortuous passageways in the target region of a patient. Further see Pepin figure 1 on distal portion of guide catheter with the curved portions and further Pepin states the following:

"The distal end of the guide catheter is normally curved so that the distal tip of the guide catheter is more easily directed to the coronary ostium of the patient. The distal tip of the guide catheter is typically formed from relatively soft, flexible material to avoid trauma to arterial vessels, and allow flexing of the distal tip to aid the guide catheter in traversing desired arterial branches." Column 1.

Concerning claims 7 and 13 Samson in view of Pepin discloses the claimed invention except for slope being 4-6 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slope be 4-6 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further more Samson contemplates modifying the size and range to fit the intended use for the device (column 9 lines 50-67).
	Concerning claim 8-9 and the outer diameters see figure 7 of Samson.   Concerning claim 10 note previously identified structures and teachings of Samson as in figure 1 for example.  Concerning claim 110 and the torque transfer layer terminating proximal to the intermediate section see Samson para at columns 15-16 and note discussion that the layers may or may not be included in each section.  It is examiners position that a PHOSITA would understand this to mean that the transfer layer my stop proximal the intermediate section. As this would allow the distal portion to be more “flexible than the section with the transfer layer included.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,254,374 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter is identical with the later being broader than the former in claim scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783